Citation Nr: 1217793	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-19 017	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple myeloma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the prostate.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for impaired vision.

6.  Entitlement to service connection for degenerative joint disease and spinal stenosis of the cervical spine.

7.  Entitlement to service connection for degenerative joint disease and spinal stenosis of the lumbar spine.

8.  Entitlement to service connection for a digestive disorder, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for disability of the testicles.

10.  Entitlement to service connection for left knee disability.

11.  Entitlement to service connection for right knee disability.

12.  Entitlement to service connection for right ankle disability.

13.  Entitlement to service connection for motor coordination dysfunction.

14.  Entitlement to service connection for an immune system disorder.

15.  Entitlement to service connection for a peripheral nervous system disorder.

16.  Entitlement to service connection for depression.

17.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity.

18.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

19.  Entitlement to a rating in excess of 20 percent for impotence with penile deformity.

20.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with hypertension.

21.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

22.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

23.  Entitlement to special monthly compensation (SMC) based on loss of use of the upper extremities.

24.  Entitlement to SMC based on loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.  He had two intervals of "time lost" during that period, such that he was credited with a total of 1 year, 1 month, and 9 days of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2005 and June 2006 rating decisions of two Department of Veterans Affairs (VA) Regional Offices (ROs).

In the July 2005 decision, the RO, in pertinent part, increased the rating for peripheral neuropathy of the left upper extremity from 10 to 30 percent; increased the rating for peripheral neuropathy of the left lower extremity from 10 to 20 percent; increased the rating for diabetes mellitus from 10 to 20 percent; granted service connection for peripheral neuropathy of the right lower extremity, and assigned a 10 percent evaluation therefor; denied a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; declined to reopen previously denied claims for service connection for a left wrist disability and multiple myeloma; and denied service connection for left ear hearing loss and bilateral knee disabilities.

In the June 2006 decision, the RO, in pertinent part, increased the rating for impotence from 0 to 20 percent, based on penile deformity; declined to reopen a previously denied claim for service connection for hypertension; denied service connection for impaired vision, depression, a peripheral nervous system disorder, a digestive disorder, an immune system disorder, motor coordination dysfunction,  degenerative joint disease and spinal stenosis of the cervical and lumbar spine, right ear hearing loss, a right ankle disability, and testicular problems, claimed as benign prostatic hypertrophy; and denied SMC based on loss of use of the upper and lower extremities.

In its June 2006 rating decision, the RO appears to have considered the Veteran's claim for service connection for disability of the prostate as an original claim.  It also appears to have "reopened" his previously denied claim for service connection for a left wrist disability "because we received your service medical records."  See 38 C.F.R. § 3.156(c) (2011).  However, the evidence of record shows that the claim for service connection for disability of the prostate was previously denied in an unappealed rating action entered in March 1997.  Moreover, it appears that the service treatment records currently on file have been associated with the Veteran's claims folder since the time of an unappealed rating decision entered in April 1971 that denied service connection for a left wrist disability.  Under the circumstances, it is the Board's conclusion that new and material evidence must be received to reopen these claims before they can again be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determinations on the matter, the issues on appeal have been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a January 2008 rating decision, the RO established service connection for hypertension as secondary to diabetes mellitus, but found the hypertension noncompensable under the governing legal criteria.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  As such, no separate evaluation was established.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2011).  However, the issue developed for appeal pertaining to the evaluation of his diabetes was amended to include consideration of hypertension.  See issue #20, above.

The Board's present decision is limited the Veteran's claims for service connection for depression and a peripheral nervous disorder; his claim for a rating in excess of 20 percent for impotence with penile deformity; and the matter of whether new and material evidence has been received to reopen previously denied claims for service connection for a left wrist disability and multiple myeloma.  For the reasons set forth below, the other issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for a left wrist disability-are being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  During a Board hearing held in July 2011, prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested to withdraw from appeal the claims for service connection for depression and a peripheral nervous disorder, the claim for a rating in excess of 20 percent for impotence with penile deformity, and the application to reopen a previously denied claim for service connection for multiple myeloma.

2.  By a decision entered in April 1971, a RO denied the Veteran's claim for service connection for a left wrist disability; the Veteran did not appeal.

3.  Evidence received since the time of the RO's April 1971 decision includes medical evidence showing that the Veteran has been diagnosed with left carpal tunnel syndrome; the evidence also includes an opinion from a VA examiner to the effect that diabetes mellitus can exacerbate carpal tunnel symptoms.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) with respect to the claims for service connection for depression and a peripheral nervous disorder, the claim for a rating in excess of 20 percent for impotence with penile deformity, and the application to reopen a previously denied claim for service connection for multiple myeloma, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The RO's April 1971 decision, denying service connection for a left wrist disability, is final.  38 U.S.C. § 4005 (1971); 38 C.F.R. §§ 19.109, 19.110, 19.118, 19.153 (1971).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left wrist disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during a Board hearing held July 2011, prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested to withdraw from appeal the claims for service connection for depression and a peripheral nervous disorder, the claim for a rating in excess of 20 percent for impotence with penile deformity, and the application to reopen a previously denied claim for service connection for multiple myeloma.  Inasmuch as these issues have been withdrawn from appeal, there remain no allegations of errors of fact or law for appellate consideration with respect to these particular claims.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.

II.  Left Wrist Disability

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the RO, by a decision entered in April 1971, denied the Veteran's claim for service connection for a left wrist disability.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal within one year.  As a result, that decision became final.  38 U.S.C. § 4005 (1971); 38 C.F.R. §§ 19.109, 19.110, 19.118, 19.153 (1971).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the April 1971 disallowance includes medical evidence showing that the Veteran has been diagnosed with left carpal tunnel syndrome.  The evidence also includes a November 2007 opinion from a VA examiner to the effect that diabetes mellitus can exacerbate carpal tunnel symptoms.  This evidence was not before the RO when the Veteran's claim was denied in April 1971, relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran has a current disability of the left wrist, and that it might be aggravated by an already service-connected disability), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  The claim for service connection for a left wrist disability is reopened.

In view of the Board's present action on this claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.




ORDER

The claims for service connection for depression and a peripheral nervous disorder, the claim for a rating in excess of 20 percent for impotence with penile deformity, and the application to reopen a previously denied claim for service connection for multiple myeloma are dismissed.

The Veteran's claim for service connection for a left wrist disability is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran has not been properly notified of the information and evidence necessary to substantiate a claim for secondary service connection, as required by law.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  This needs to be corrected.

The Veteran has asserted that he was treated for a fracture of his left wrist during service in 1968, at the Naval Hospital in San Diego, California.  He has also suggested that he underwent in-service surgery for a right ankle fracture.  The service treatment records presently associated with his claim file make no mention of such treatment.  However, historically, records of hospital treatment were sometimes stored separately from other records.  Because it is not clear that efforts have been exhausted to obtain the records to which the Veteran refers, additional development is required.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).

The evidence of record shows that the Veteran is, or has been, in receipt of disability benefits from the Social Security Administration (SSA).  The evidence also reflects that he received worker's compensation benefits for a work-related back injury in 1989, and that he has received treatment for his multiple disabilities from a number of sources over the years, to include Dr. Brian Alteman, Dr. Gary Guidry, Dr. A. Del Walker, Jr., Pete H. Rhymes, Dr. Arnold W. Valdiva, Dr. Mark H. Raterink, Dr. Benge, Terrebonne General Medical Center, South Louisiana Medical Center, Ochsner Foundation Hospital, and Southwest Neurological Associates.  The Veteran has also reported having undergone multiple surgeries on his right ankle over the years, and in a June 2005 release he indicated that he had been receiving treatment at the VA Medical Center in Albuquerque, New Mexico since 1983.

Presently, the evidence underlying the Veteran's award of SSA disability benefits is not of record.  Nor are the complete records pertaining to his award of worker's compensation benefits, his reported ankle surgeries, or his treatment by Drs. Alteman, Guidry, Walker, Valdiva, Raterink, or Benge; by Pete H. Rhymes; or at Terrebonne General Medical Center, South Louisiana Medical Center, Ochsner Foundation Hospital, or Southwest Neurological Associates.  There are also no contiguous records of VA treatment dated prior to August 1990, between April 1995 and April 2002, between March 2006 and January 2008, or after June 2010.  Because these records could bear on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2011).  

The Veteran was last afforded a VA examination for purposes of evaluating the severity of his service-connected diabetes and associated neuropathies in November 2007.  In a December 2008 substantive appeal, his representative requested a new examination.  More recently, during a July 2011 Board hearing, the Veteran offered testimony to the effect that his overall physical condition had deteriorated over the past two years.  In view of the fact that it has been more than four years since the Veteran's last VA examination for diabetes, and in light of the evidence suggesting that his condition may have increased in severity since that time, a new examination is necessary.  See 38 C.F.R. § 3.327(a) (2011) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

As noted previously, a VA examiner in November 2007 offered an opinion to the effect that diabetes mellitus (with associated peripheral neuropathy) can exacerbate carpal tunnel symptoms.  However, it is not entirely clear from the report of the examination whether it was the examiner's opinion that it is at least as likely as not (i.e., it is 50 percent or more probable) that the Veteran's diabetes, and associated peripheral neuropathy, has, in fact, caused a permanent worsening of his left carpal tunnel syndrome.  In addition, the examiner did not have access to the claims file.  Another opinion is required.

In August 2003, a VA optometrist opined that the Veteran's complaints of intermittent blurring of his vision were likely due to increased blood sugar.  Subsequently, VA examiners in November 2007 and January 2008 offered opinions to the effect that none of the Veteran's visual complaints were attributable to diabetes.  Notably, none of the examiners had access to the Veteran's claims file.  Nor did they provide a substantive rationale for their conclusions.  As a result, another examination is necessary.

The Veteran's service treatment records show that, in October 1970, the Veteran complained of a history of back pain for 11/2 years and stomach problems for more than 3 years.  The diagnostic impressions included low back syndrome, probably musculoskeletal, and questionable ulcer.  An examiner also questioned (but doubted) whether the Veteran had cauda equina.  Subsequently, in January 2006, a VA care provider questioned whether the Veteran's then-current problems with dyspepsia could be attributed to diabetes-related gastroparesis.  And in November 2007, a VA examiner appeared to suggest that the Veteran suffered from gas, bloating, and diarrhea as a side of effect of his treatment for diabetes (with Metformin), and that his constipation might be attributable to treatment for pain (with oxycontin).  However, the examiner did so without benefit of the claims file, and his opinions were not expressed with clarity.  The Board therefore finds it necessary to obtain examinations and opinions with respect to the etiology of the Veteran's claimed low back and digestive disorders; ones that take into account his complete medical history.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA notice letter advising them of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the Veteran to provide completed medical release forms for records pertaining to any relevant treatment he has received from Dr. Brian Alteman, Dr. Gary Guidry, Dr. A. Del Walker, Jr., Pete H. Rhymes, Dr. Arnold W. Valdiva, Dr. Mark H. Raterink, Dr. Benge, Terrebonne General Medical Center, South Louisiana Medical Center, Ochsner Foundation Hospital, and Southwest Neurological Associates, as well as any records pertaining to the right ankle surgeries he has reported and any records underlying his receipt of worker's compensation benefits for a work-related back injury in 1989.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Request through official sources the hospital records that correspond to the care the Veteran reportedly received during service for fractures of the left wrist (reportedly at the Naval Hospital in San Diego, California) and right ankle.  If additional information is required from the Veteran to request the records, such should be requested.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's entitlement to SSA disability benefits, to include any medical records gathered in connection therewith.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  Request relevant treatment records from the Albuquerque VAMC dated from January 1983 to August 1990, from April 1995 to April 2002, from March 2006 to January 2008, and after June 2010, including, but not limited to, any and all relevant non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived.  The evidence obtained, if any, should be associated with the claims file or Virtual VA file.  If no such records are available, the file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

6.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination by an ophthalmologist.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current eye disability, manifested by visual impairment, that has been caused or permanently worsened beyond normal progression by his service-connected diabetes mellitus.  In so doing, the examiner should discuss the significance, if any, of an August 2003 VA treatment record wherein a VA optometrist opined that the Veteran's complaints of intermittent blurring of his vision was likely due to increased blood sugar, and the report of subsequent VA examinations in November 2007 and January 2008 wherein opinions were offered to the effect that none of the Veteran's visual complaints were attributable to diabetes.

If it is the examiner's conclusion that it is unlikely that the Veteran has a current eye disability that has been caused or permanently worsened beyond normal progression by service-connected diabetes mellitus, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed eye disability is otherwise related to the Veteran's period of active service.

A complete medical rationale for all opinions expressed must be provided.

7.  Also arrange to have the Veteran scheduled for a VA spine examination.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of the lumbar spine that had its onset in service or can otherwise be attributed to service.  In so doing, the examiner should discuss the significance, if any, of an October 1970 service treatment record wherein it was noted that the Veteran complained of a history of back pain for 11/2 years; in-service diagnostic impressions of low back syndrome, probably musculoskeletal, and questionable cauda equina; and post-service medical records showing that the Veteran injured his lower back while lifting a cabinet at work in October 1989; that he underwent disc excision and laminotomy in April 1990, secondary to herniated nucleus pulposus; and that he was involved in a motor vehicle accident in February 1994.  A complete medical rationale for all opinions expressed must be provided.

8.  Also arrange to have the Veteran scheduled for a VA gastrointestinal disorders examination.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current gastrointestinal disability that had its onset in service or can otherwise be attributed to service.  In so doing, the examiner should discuss the significance, if any, of an October 1970 service treatment record wherein it was noted that the Veteran complained of a history of stomach problems for more than 3 years, and the in-service diagnostic impression of questionable ulcer.

If it is the examiner's conclusion that it is unlikely that the Veteran has a current gastrointestinal disability that had its onset in service or can otherwise be attributed to service, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed gastrointestinal disability has been caused or permanently worsened beyond normal progression by his service-connected diabetes mellitus, by his service-connected posttraumatic stress disorder (PTSD), or by medications taken for treatment of service-connected disabilities.  In so doing, the examiner should discuss the significance, if any, of a January 2006 VA treatment record wherein a care provider questioned whether the Veteran's then-current problems with dyspepsia could be attributed to diabetes-related gastroparesis; March 2006 reports from Cibola General Hospital, containing findings of diverticulitis; and the report of a November 2007 VA examination, wherein the examiner appeared to suggest that the Veteran suffered from gas, bloating, and diarrhea as a side of effect of his treatment for diabetes (with Metformin), and that his constipation might be attributable to treatment for pain (with oxycontin).

A complete medical rationale for all opinions expressed must be provided.

9.  Also arrange to have the Veteran scheduled for a VA diabetes examination. The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide a full description of the disabling effects of the Veteran's diabetes.

In so doing, the examiner should describe the extent of neurological impairment in the upper and lower extremities from service-connected peripheral neuropathies; indicate, with respect to each extremity, whether such impairment is mild, moderate, or severe, or results in complete paralysis of one or more of the arms, legs, hands, or feet; and provide an opinion as to whether service-connected peripheral neuropathies have caused the Veteran loss of use of one or more of the arms, legs, hands, or feet such that no effective function remains other than that which would be equally served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's left carpal tunnel syndrome has been caused or permanently worsened beyond normal progression by his service-connected diabetes mellitus and associated peripheral neuropathies.  In so doing, the examiner should discuss the significance, if any, of the report of a November 2007 VA examination wherein the examiner offered an opinion to the effect that diabetes mellitus (with associated peripheral neuropathy) can exacerbate carpal tunnel symptoms.

If it is the examiner's conclusion that it is unlikely that the Veteran's left carpal tunnel syndrome has been caused or permanently worsened beyond normal progression by service-connected diabetes mellitus, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's currently shown left wrist disability is otherwise related to his period of active service.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's claimed testicular disability, diagnosed as hypogonadism, and/or his complaints of dysuria and frequency, are complications of service-connected diabetes mellitus or, if not, whether they are independent conditions that have been caused or permanently worsened beyond normal progression by service-connected diabetes.

If consultation with other physicians is necessary in order to provide the information requested, that should be accomplished.  A complete medical rationale for all opinions expressed must be provided.

10.  After conducting any additional development deemed necessary, the claims on appeal should again be reviewed.  In so doing, the RO should consider the provisions of 38 C.F.R. § 3.1(m)(1) (line of duty when absent without leave), to the extent applicable.  If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


